Title: From Thomas Jefferson to Alexander I, Emperor of Russia, 15 June 1804
From: Jefferson, Thomas
To: 


          
            Great and good Friend
            Washington June 15. 1804.
          
          Your friendly interposition for the relief of the crew of an American frigate, stranded on the coast of Tripoli has been recently made known to me. for this act of benevolence, and proof of your disposition to befriend our young republic, it’s Secretary of state conveys the official expression of it’s sensibility. but I should illy satisfy my own feelings, did I not add my individual acknolegements for a favor directly tending to facilitate the administration of the affairs of my country, with which I am personally charged.
          To the Barbarians, whose habitual violations of the laws of nature have produced the occasion of this friendly office, we have sent expressions of very different feelings by the squadron which has just left our ports, destined for theirs. should the Commander find that, in consequence of your Imperial Majesty’s interposition, they shall already have done us voluntary justice, he will let them owe to your favor his abstinence from every act of force. otherwise he will endeavor, by the means he is furnished with, to convince them it will be their interest to injure us no more.
          I see with great pleasure the rising commerce between our two countries. we have not gone into the policy, which the European nations have so long tried, and to so little good effect, of multiplying commercial treaties. in national, as in individual dealings more liberality will perhaps be found in voluntary regulations, than in those which are measured out by the strict letter of a treaty; which, whenever it becomes onerous, is made, by forced construction, to mean any thing or nothing, engenders disputes, and brings on war. but your flag will find, in our harbours, hospitality, freedom, and protection, and your subjects enjoy all the privileges of the most favored nation. the favorable reception of our Consul at St. Petersburg, and the friendly sentiments conveyed through your minister of foreign relations, are an earnest that our merchants also will meet due favor in your ports.
          I avail myself of this occasion of expressing the exalted pleasure I have felt in observing the various acts of your administration, during the short time you have yet been on the throne of your country, and seeing in them manifestations of the virtue & wisdom from which they flow. what has not your country to hope from a career which has begun with such auspicious developments! sound principles, pursued with a steady step, dealing out good progressively as your people are prepared to recieve, and to hold it fast, cannot fail to carry them and yourself far in the improvement of their condition, during the course of your life. I pray to God that it may long continue for their happiness and your glory; and that he may always have you in his safe and holy keeping.
          
            Th: Jefferson 
          
        